Citation Nr: 1442707	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  10-06 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a lower back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1977 to August 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of VA treatment records dated from May 2007 to August 2013, which were considered by the agency of original jurisdiction (AOJ) in the October 2013 supplemental statement of the case, and the Veteran's representative's September 2014 Written Brief Presentation, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.   

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran contends that he has a lower back disorder as a result of a fall out of a second story window during service.  In this regard, his service treatment records are negative for any complaints, treatment, or diagnoses referable to his back.  However, such reflect that, in March 1978, the Veteran fell out a second story window while sleepwalking, falling 20 to 25 feet.  Post-service records reveal that the Veteran sought treatment for back pain following a motor vehicle accident in December 2007, which was ultimately diagnosed as lumbar spine strain, and currently receives treatment for chronic low back pain.

In light of such in-service fall and the Veteran's current complaints of low back pain, he was scheduled for a VA examination so as to determine the nature and etiology of his low back disorder.  In this regard, a February 2010 letter was sent to the Veteran's address of record and advised him that his examination was scheduled for later in February 2010.  The letter was not returned as undeliverable.  However, he failed to attend such examination without good cause.  Despite such failure on the Veteran's behalf to attend his February 2010 VA examination, the AOJ again scheduled him for VA examinations in June 2013 and July 2013, which the Veteran failed to attend.  However, it is not clear whether he was advised of the examinations at his correct address.  In this regard, the letters notifying the Veteran of his scheduled examinations are not of record; however, the examination requests indicate that he was to be notified at an address on [redacted] in Virginia Beach for the June 2013 examination and, after a review of his Hampton, Virginia, VA Medical Center information, at an address on [redacted] in Chesapeake, Virginia.  However, an April 2013 letter contained in the Veteran's VA treatment records reflect that his current address was on [redacted] in Chesapeake and a May 2013 record shows that the Veteran was in a stable living situation with a roommate.  As such, it is unclear whether the Veteran received notice of the VA examinations at his proper address.

Therefore, on remand, the AOJ should verify the Veteran's address and, thereafter, arrange for him to undergo a VA examination so as to determine the current nature and etiology of his lower back disorder.  The AOJ should advise him that failure to report to the scheduled examination, without good cause, may result in denial of the claim (as the original claim for service connection will be considered on the basis of evidence of record).  See 38 C.F.R. § 3.655.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file (a) copy(ies) 

of the notice(s) of the examination sent to him by the pertinent VA medical facility at which the examination is to take place. 

The Board further finds that a remand is necessary in order to obtain outstanding Social Security Administration (SSA) records.  In this regard, the Veteran's VA treatment records reflect that, in March 2010, the Veteran was awarded disability benefits from SSI (Supplemental Security Income) and, in July 2013, it was noted that the Veteran was on federal disability benefits.  While the record reflects that he was recommended to apply for such benefits by his neurologist as a result of a recent diagnosis of Huntington's disease, it is unclear whether such was the basis of his award of SSA disability.  As such, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Finally, the Board also notes that the Veteran receives treatment through the Hampton, Virginia, VA Medical Center system.  The most recent treatment records contained in the claims file are dated in August 2013.  Therefore, while on remand, updated treatment records from the Hampton VA facility dated from August 2013 to the present should be obtained for consideration in the Veteran's appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from the Hampton, Virginia, VA Medical Center system, dated from August 2013 to the present pertaining to the Veteran's lower back disorder.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file. All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

3.  After obtaining all outstanding records and verifying the Veteran's address, he should be afforded an appropriate VA examination to determine the current nature and etiology of his current lower back disorder.  The AOJ should advise him that failure to report to the scheduled examination, without good cause, may result in denial of the claim (as the original claim for service connection will be considered on the basis of evidence of record).  See 38 C.F.R. § 3.655.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility at which the examination is to take place.

The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted.

(A)  The examiner should identify all current diagnoses of the lower back.

(B)  For each currently diagnosed lower back disorder, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such is related to the Veteran's military service, to include his March 1978 fall from a second story window.

(C)  If arthritis of the lower back is diagnosed, the examiner should offer an opinion as to whether such manifested within one year of the Veteran's service discharge in August 1978 (i.e., by August 1979) and, if so, he or she should describe the manifestations.  

In offering any opinion, the examiner must consider the lay statements of record regarding the incurrence of the Veteran's lower back disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



